Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
No claim amendments were submitted with the RCE filed 2/10/22.  

The claims of 8/17/21 are acknowledged and pending. Claims 85-86, 88-89 and 91 are pending and subject to prosecution.  The Restriction Requirement was WITHDRAWN with the Notice of Allowability mailed 01/14/2022.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on January 31, 2022 and February 10, 2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this paper.

EXAMINER'S AMENDMENT
The Examiner’s amendment presented below is of record with the Notice of Allowance mailed 01/14/2022 and included herein for continuity.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail left for the Examiner by Michele Cimbala 12/14/21.

The application has been amended as follows: 

IN THE CLAIMS
In claim 85, delete “the NH4+ salt in the external phase of the liposome is no more than 0.4 mM” and replace with “the external phase of the liposome comprises no more than 0.4 mM NH4+ salt” in line 5.

In claim 86, delete “the NH4+ salt in the external phase of the liposome is no more than 0.4 mM” and replace with “the external phase of the liposome comprises no more than 0.4 mM NH4+ salt” in lines 18-19. 

In claim 89, delete “Claims” and replace with “claim” in line 3.

In claim 91, delete “the NH4+ salt in the external phase of the liposome is not more than 0.08 mM” and replace with “the external phase of the liposome comprises no more than 0.08 mM NH4+ salt” in lines 1-2.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are the same as those stated in the Notice of Allowance mailed 011/14/2022, and reiterated herein:
Applicant’s amendments to the claims dated 8/17/21 are sufficient to overcome all rejections of record.  In the reply dated 8/17/21, Applicant argues that the quenching agent in Hu is not the ammonia sulfate salt itself, but the ammonia generated from the ammonia salt in the external phase of the liposome, which crosses the membrane and raises the internal pH. The Examiner has considered this argument and agrees.  See, Haran et al.  Transmembrane Ammonium Sulfate Gradients in Liposomes Produce Efficient and Stable Entrapment of Amphipathic Weak Bases.  Biochemica et Biophysica Acta, 1993. 1151:201-215, of record.  Haran discloses the sulfate counterion in ammonium sulfate has low membrane permeability (Abstract, page 211). The prior art of record does not teach or suggest a liposome comprising Eribulin as claimed.  
Claims 85-86, 88-89 and 91 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633